Citation Nr: 9930722	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
February 1973.  He died in August 1992.  The appellant is 
listed on the death certificate as his wife.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Houston Regional 
Office (RO) January 1994 rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death; and an April 1996 rating decision which 
denied the appellant's claim for accrued benefits based on an 
increased evaluation for PTSD, rated as 50 percent disabling.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
August 1992, due to head injuries sustained in an automobile 
accident.

2.  At the time of the veteran's death, service connection 
had been granted for PTSD, rated as 70 percent disabling.

3.  The record contains competent medical evidence showing 
that suicidal ideation had been treated as a clinical feature 
of the veteran's service-connected PTSD.

4.  The veteran died as a result of suicide which was the 
result of mental unsoundness that was a clinical feature of 
PTSD.

5.  PTSD was productive of not more than severe social and 
industrial impairment prior to the veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991);  38 C.F.R. §§ 3.302, 
3.312 (1999).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met for accrued benefits purposes.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 1991);  38 C.F.R. §§ 3.321, 3.1000, 
4.3, 4.7, 4.41, 4,42, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of the veteran's death.

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  


A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

38 C.F.R. § 3.302 provides that, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  However, a person of unsound mind is 
incapable of forming an intent (mens rea, or guilty mind), 
which is an essential element of willful misconduct.  The 
question of whether a person, at the time of suicide, was so 
unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist the 
impulse to commit suicide, is a question to be determined in 
each individual case, based on all available medical and lay 
evidence pertaining to the individual's mental condition at 
the time of the act.  The act of suicide is considered to be 
evidence of mental unsoundness.

Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness, and does not constitute 
willful misconduct.  38 C.F.R. § 3.302; see also Elkins v. 
Brown, 8 Vet. App. 391 (1995) (holding that section 3.302 
provides that suicide itself is evidence of mental 
unsoundness and, absent a reasonably adequate motive, is 
considered to be the result of mental unsoundness).  A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  It is a constant 
requirement for favorable action that the precipitating 
mental unsoundness be service-connected.  38 C.F.R. § 3.3.02.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The veteran's death certificate shows that he was 40 years 
old when he died in August 1992.  The cause of his death was 
listed as head injuries due to an automobile accident.  No 
consequential conditions were listed as having contributed to 
his death.

During the veteran's lifetime, service connection was in 
effect for the following disabilities:  PTSD, rated 70 
percent disabling; and malaria, rated noncompensable.  The 
combined evaluation for his service-connected disabilities 
was a 70 percent rating.

Historically, it is noted that, by March 1991 rating 
decision, the RO granted service connection for the veteran's 
PTSD, and assigned it a 30 percent disability evaluation.

Following the veteran's hospitalization from August to 
November 1991, by February 1992 rating decision, the RO 
assigned his PTSD a temporary total (100 percent) rating, 
effective from August 9, 1991 until November 30, 1991.  

The RO also increased the rating for the veteran's PTSD from 
30 to 50 percent, effective December 1, 1991.

VA hospital records, dated from March to April 1992, show 
that the veteran was hospitalized following a suicide 
attempt.  On admission, it was noted that he continued to 
experience suicidal ideation.  He was placed on medication 
and eventually his suicidal ideation decreased.  At 
discharge, mental status examination revealed that he was 
well groomed and that his speech was clear.  His mood was 
euthymic and his affect was appropriate.  He was well 
oriented and his memory was intact.  His concentration and 
thought process were normal.  He did not exhibit any suicidal 
or homicidal ideation.  It was noted that he was unemployed, 
but that he was capable of managing his own finances.  At 
discharge he was prescribed Prozac, Xanax, Griseofulvin and 
Tetracycline.  The diagnosis at discharge was PTSD with 
depression.

VA outpatient treatment records, dated from March to August 
1992, show that the veteran participated in psychiatric group 
therapy during this period.  They also show that he treated 
his PTSD with Prozac.  April 1992 records show that he 
experienced  relational difficulties with his common law 
wife.  In June 1992, he reported that he felt irritable, 
angry and frustrated.  July 1992 records show that he felt 
desperate, angry and hopeless.  It was also noted that he 
experienced suicidal ideation.  In August 1992, he reported 
that he avoided his home because he wanted to minimize the 
time that he spent with children.

VA medical records, dated from July 1990 to August 1992, show 
that the veteran was treated for his service-connected PTSD 
on many occasions.  They also show that he experienced 
suicidal ideation on various occasions.  Examination of his 
head during this period revealed normal findings.  

In an August 1992 outpatient treatment record, it was noted 
that the veteran had died while en route to a psychiatric 
group therapy meeting.

An accident report, dated in August 1992, shows that the 
veteran's automobile accident occurred on August 12, 1992, at 
11:30 PM.  The report also shows that the veteran had been 
driving northbound and that, for an unknown reason, he veered 
of the roadway onto a ditch on the east side.  He then 
attempted to steer back onto the highway, but overcorrected, 
and again veered into the ditch on the east side.  Due to the 
thick sand in this area, the front wheels of his vehicle then 
dug into the ground and caused the vehicle to overturn.  The 
veteran was then ejected through the windshield.  
Contributing factors to the accident were thought to be 
alcohol, speeding and fatigue or sleep.

By September 1992 VA Form 21-4138 (Statement in Support of 
Claim), the appellant maintained that the veteran's death was 
caused by his service-connected PTSD as he had died en route 
to a VAMC where he was to receive treatment for his PTSD.

By September 1994 statement, the appellant indicated that she 
had had a telephone conversation with the veteran on the 
night of his death.  She maintained that he had  advised her 
that he had a handful of pills, and that he intended to 
commit suicide.  She also maintained that the veteran had 
been very ill on the day of his death, and that the severity 
of his PTSD had increased just prior to his death.  She 
reported that VA had provided him with enough pills to treat 
his PTSD for a period of two months, and that she could not 
understand how VA could allow a person who had PTSD to be 
given this many pills.

In September 1994, the appellant submitted a copy of a 
telephone bill which was dated in August 1997.  This bill 
shows that two calls were received at 9:45 PM and 10:18 PM on 
August 12, 1997.  

In a notation on the side of this bill, the appellant 
indicated that, as the veteran's accident occurred at 11:30 
PM, there was sufficient time for him to take the pills.  She 
also indicated that the veteran had taken the pills to 
alleviate his depression and follow through with his suicide.  

Analysis

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107; that is, the 
appellant has presented a claim that is plausible based on 
all the evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant and 
available evidence necessary for an equitable disposition of 
the appeal has been obtained, and that no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.

The veteran died in August 1992 in a motor vehicle accident.  
At the time of the veteran's death, service connection had 
been established for PTSD, evaluated as 70 percent disabling; 
and for malaria, evaluated as noncompensable.

The appellant generally argues that the veteran committed 
suicide due to the disabling manifestations of his PTSD, a 
disorder for which service connection had been granted during 
his lifetime.  The evidentiary record shows that the veteran 
was repeatedly hospitalized for treatment of exacerbations of 
his PTSD, and also received frequent and regular treatment on 
an outpatient basis for his PTSD which included suicidal 
ideation as a clinical manifestation.  In fact he received 
treatment for suicidal ideation on more than one occasion 
prior to his death.  Of particular significance is the fact 
that the veteran verbalized desperation and despair and was 
treated directly for suicidal ideation just prior to his 
death.

The circumstances of his death in the motor vehicle accident 
have been reported in detail.  Of course, the appellant as 
the surviving spouse has expressed her beliefs and 
contentions with respect to the circumstances of the 
veteran's death.  As noted above, the record is clear that 
suicidal ideation figured prominently in the veteran's 
symptomatic constellation which required frequent inpatient 
as well as outpatient treatment during a substantial period 
of time prior to his actual death.

The Board finds that competent medical evidence was of record 
prior to the veteran's death showing that he frequently 
suffered from suicidal ideation and had attempted suicide.  
The appellant's observations is this regard supplement the 
record in this regard and cannot be disregarded.  The Board 
finds it unreasonable to totally dissociate frequent suicidal 
ideation which required a vigorous course of treatment prior 
to the veteran's death.  As the veteran was under treatment 
for suicidal ideation just prior to his unfortunate death, 
the Board concludes that the motor vehicle accident was a 
manifestation of mental unsoundness for which no reasonable 
adequate motive can be discerned by the evidentiary record.  
38 C.F.R. § 3.302.  

A reasonable motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  In this case, there is 
no evidence of a reasonable adequate motive for suicide.  As 
noted above, suicidal ideation was symptomatic of the 
veteran's overall constellation of psychiatric symptoms 
periodically manifested prior to his death.  PTSD had been 
service-connected during the veteran's lifetime.  Therefore, 
the cause of the veteran's death, suicide, was the result of 
a service-connected psychiatric disability or mental 
unsoundness and the Board finds that the evidentiary record 
supports a grant of entitlement to service connection for the 
cause of the veteran's death.


II.  Entitlement to an evaluation in 
excess of 50 percent for PTSD for accrued 
benefits purposes.

Criteria

The controlling statutory and regulatory law provides that, 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years, may be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000(a)(1)(i) (1999).  The application 
for such accrued benefits must be made within one year of the 
date of the veteran's death.  38 U.S.C.A. § 5121(c) (West 
1991); 38 C.F.R. §3.1000(c) (1999).

A dependency and indemnity claim filed within one year after 
the veteran's death "shall also be considered" a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 1991 & 
Supp. 1999); Isenhart v. Derwinski, 3 Vet. App. 177, 179 
(1992).

Initially, the Board notes that the appellant's application 
for accrued benefits was timely filed within one year after 
the veteran's death pursuant to 38 U.S.C.A. § 5121(c).  As 
reported earlier, the veteran died in August 1992.  In this 
case, the appellant's VA Form 21-534 (Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Widow or Child) was received in September 1992.  As such, 
this application was filed well within the one year after the 
veteran's death and is considered a claim for accrued 
benefits.  see Isenhart, 3 Vet. App. at 177, 179.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 1999); 38 C.F.R. Part 4 (1999).  

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  The 
veteran died in 1992.  Accordingly, consideration of the 
claim for an increased evaluation for PTSD is limited to 
application of those criteria in effect at death.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that revised or amended criteria may not be applied prior to 
their effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998).  

Under the previous criteria, a 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board finds that the appellant's claim for an increased 
evaluation for PTSD, evaluated as 50 percent disabling, for 
accrued benefits purposes, is well grounded pursuant to 
38 U.S.C.A. § 5107(a), in that it is plausible or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy, 1 Vet. App. at 78.  The Board also finds that 
the facts relevant to this issue have been properly developed 
and that the statutory obligation of the VA duty to assist 
has been satisfied.

In reviewing the medical evidence of record, the Board is of 
the opinion that the evidentiary record prior to the 
veteran's death supports a grant of entitlement to an 
increased evaluation of 70 percent for PTSD.  In this regard, 
the Board notes that the veteran required vigorous treatment 
of the disabling manifestations of his PTSD prior to his 
death, established by the Board as the result of suicide.  
The record clearly showed that the veteran suffered from 
unrelenting disabling manifestations of his service-connected 
PTSD for which he received inpatient as well as outpatient 
care.  The clinical picture in the aggregate reflected severe 
disablement.  

The evidentiary record prior to the veteran's death did not 
show total disablement due to his PTSD.  The veteran clearly 
showed that he was in charge of his mental faculties and, 
while severely disabled due to PTSD, maintained contact with 
reality.  The record is devoid of any showing of 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with all daily activities.  The veteran was in 
fact sufficiently functional in his daily activities.  While 
it was reported that he was unemployed prior to his death, it 
was not shown, on the basis of competent medical authority, 
that he was unable to obtain or maintain a substantially 
gainful occupation.

For the foregoing reasons the Board finds that PTSD was 
productive of not more than severe social and industrial 
impairment prior to the veteran's death for accrued benefits 
purposes.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board notes that the RO did not 
provide the appellant with the provisions of 38 C.F.R. 
§ 3.321(b)(1), and did not discuss her claim in light 
thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that neither the appellant nor her 
representative have specifically raised the issue of 
38 C.F.R. § 3.321(b)(1) on appeal.  Nor is there any 
indication from the record that the veteran's PTSD prior to 
his death resulted in an unusual or exceptional disability 
picture resulting in marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  In this 
regard, the Board has granted an increased evaluation of 70 
percent for accrued benefits purposes for PTSD, and the 
record does not present a basis upon which to refer the case 
to the Undersecretary or Director for consideration of an 
evaluation in excess of 70 on an extraschedular basis.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to an increased evaluation of 70 percent for PTSD 
for accrued benefits purposes is granted, subject to the 
governing criteria governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

